DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention I, claims 1-12, in the reply filed on 4 July 2021 is acknowledged.
Claims 13-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention II, there being no allowable generic or linking claim. 
Claims 21 and 22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention III, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 contains two issues of indefiniteness:  1) it is unclear if the siloxane-based compound is a final, cured product or if it refers to a precursor material, and 2) it is unclear if the first coating layer comprises a siloxane-based compound and silica, or if the siloxane-based compound per se comprises silica.
Re:  issue 1, siloxane, as understood by person having ordinary skill in the art, refers to Si – O – Si bond; and a siloxane-based compound is an organosilicon compound having Si – O – Si bond contained therein.  It is well-known that an organosilicon compound having Si – O – Si bond can be formed by curing a precursor silane material (e.g. the ones listed in ¶ 0052 of the specification), but the silane material per se is an intermediate, not a siloxane-based compound.  Given the ambiguity with which Applicant has characterized the various silanes in the claims, it thus is unclear if the siloxane-based compound of claim 1 includes both already-formed siloxane material as well as unreacted silanes (which would require an interpretation of siloxane that contradicts what is known in the art), or if the siloxane-based compound is one that is formed, inter alia, a silane (which is consistent with what is known about silanes).  For prior art rejections below, Examiner has adopted the latter interpretation, as this comports with the description in the specification (e.g. ¶ 0051 and 0076 of the specification).
Re:  issue 2, the specification states that the coating layer contains silica (as opposed to the siloxane-based compound per se containing silica); see
As claims 2-12 depend on claim 1, and as the respective limitations of the dependent claims do not resolve the aforementioned issues in claim 1, claims 2-12 are also held to be rejected.

Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Similar to issue 1) discussed above, it is unclear if claim 7 requires the fluorosilane to be present in the siloxane-based compound or it the fluorosilane is one of the precursors forming the siloxane-based compound.  The latter interpretation is adopted for prior art rejection below.

Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Similar to issue 1) discussed above, it is unclear if claim 8 requires the chemicals listed to be present in the siloxane-based compound or it the chemicals listed are part of the precursors for forming the siloxane-based compound.  The latter interpretation is adopted for prior art rejection below.
Furthermore, it is unclear if both an acid catalyst and an epoxy silane are both required, or if they are recited in the alternative.  For prior art rejection, the acid catalyst and the epoxy silane are considered to be recited in the alternative.
	
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as unpatentable over U.S. 2014/0049827 A1 (“Fujii”).
Considering claims 1, 7 and 8, Fujii discloses an antireflection stack deposited on a transparent substrate such as glass, wherein the antireflection stack comprises alternating layers of high-refractive index and low-refractive index layers, wherein a fourth layer of the stack is a low-refractive index layer and the layer of the stack most distal from the glass substrate (Fujii Abs., ¶ 0027-0028, and Fig. 1).  Fujii discloses that this fourth layer may be formed from curing a solution containing hollow silica and a precursor for forming the matrix of the fourth layer, wherein the precursor is a silane (which condenses to form an organosilicon compound having Si – O – Si bonds); Fujii ¶ 0046- 0058).  Specifically, Fujii discloses that this silane precursor may be a fluorinated alkoxysilane, in particular heptadecafluorodecyltrimethoxysilane (id. ¶ 0056-0058).  A coating of Fujii cured from a solution containing hollow silica and fluorinated alkoxysilane would thus read on all limitations of claim 1.  Given that Fujii expressly discloses usage of fluorinated alkoxysilane with specificity (e.g. stating that usage of such silanes are preferable for imparting antifouling properties; see id. ¶ 0044), the usage of a coating containing both a fluorinated alkoxysilane and hollow silica is considered to be disclosed with sufficient specificity.  Alternatively, if this were not deemed to be the case (which is not conceded), it would have been obvious to one of ordinary skill in the art, at the effective filing date of the invention, to have included fluorinated alkoxysilane for the reasons stated in ¶ 0044 and 0057 of Fujii.  Fujii thus anticipates or renders obvious claims 1 and 7.
Considering claim 8, Fujii discloses usage of acid catalyst (id. ¶ 0062).  Though not deemed to be required to meet claim 8, it is noted that Fujii also discloses usage of epoxy silanes (id. ¶ 0055).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-6 are rejected under 35 U.S.C. 103 as being unpatentable over Fujii, as applied to claim 1 above, and further in view of JP 2011/088787 A (referenced below using its machine translation, “JP 787”).  Claims 5 and 6 are as evidenced by NPL on fumed silica)
Considering claim 2, although Fujii discloses usage of hollow silica and (solid) fumed silica (Fujii ¶ 0046 and 0047), Fujii is silent re: using both.
JP ‘787 teaches an antireflective coating that may be applied onto a glass substrate, wherein the antireflective coating contains an organopolysiloxane matrix phase, into which are dispersed both solid and hollow silica particles (JP ‘787 ¶ 0001, 0036, and 0053).  Fujii is analogous, as it is from the same field of endeavor as that of the instant application (glass coatings having antireflective properties); JP ‘787 is analogous, as it is from the same field of endeavor as that of the instant application (glass coatings having antireflective properties).  Person having ordinary skill in the art has reasonable expectation of success that the teachings of JP ‘787 may be combined with 
Considering claims 3 and 4, Fujii discloses that the hollow silica has overall size of 40 to 80 nm, with porosity of 20-60% (Fujii ¶ 0049-0051).  It is contended that this range results in shell thickness that would at least overlap the claimed range.  For instance, an 80 nm diameter hollow particle that is 40% porous has an inner spherical void with radius of 29.5 nm (and diameter of 59 nm), thereby leaving a shell of 10.5 nm.  Any 80 nm diameter particle that is less porous would have an even greater shell thickness.  It would have been obvious to one of ordinary skill in the art to have selected the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, In re Wertheim, 191 USPQ 90, In re Woodruff, 16 USPQ2d 1934, and In re Peterson, 65 USPQ2d 1379.
Considering claim 5, it is well-known that fumed silica is amorphous.  Even if this were not true (which is not conceded), Fujii discloses usage of silica that may be amorphous, and this is considered to be applicable to the fumed silica used.  
Considering claim 6, it is well-known that fumed silica has primary particle size of 10 nm.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Fujii, as applied to claim 1 above, and further in view of U.S. 2019/0194066 A1 (“Omote”).  
Considering claim 9, though Fujii discloses a coating for a glass, Fujii is silent re: shape of the glass.
Omote teaches a coated glass, wherein the coated glass may be the cover glass of a display (Omote abs. and ¶ 0016).  Specifically, Omote teaches that a siloxane-based coating 6 is applied to a main surface and a minor surface of the glass 7, wherein the minor surface has inclined sections (Omote ¶ 0019, 0022-0024, and Figs. 9G – 9L).  Omote is analogous, as it is from the same field of endeavor as that of the instant application (coated glass used for displays).  Given that the coated glass of Fujii is used for display purposes, it would have been obvious to one of ordinary skill in the art, at the effective filing date of the invention, to have looked to known designs for glasses used for such purposes (such as those in Figs. 9G – 9L of Omote).  Fujii in view of Omote thus renders obvious claim 9.

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Fujii and Omote, as applied to claim 9 above, and further in view of U.S. 2012/0118628 A1 (“Pakula”)
Considering claims 10-12, the coated glass of Fujii and Omote is as discussed above.  It is noted that though Omote teaches glass article having a minor surface having a rounded profile, Omote does not teach the glass having minor surface possessing two inclined surfaces and a vertical surface.
However, such a design for a glass used in displays is known, as shown in Pakula (Pakula ¶ 0040-0042 and Figs. 4A and 4B).  Pakula is analogous, as it is from the same field of endeavor as that of the instant application (displays having a cover glass).  Given that Pakula demonstrates that minor surfaces of a glass article may have other shapes, it would have been obvious to one of ordinary skill in the art, at the effective filing date of the invention, to have used such shapes in lieu of the shapes shown in Figs. 9G – 9L of Omote.  It is noted that this proposed modification would effectively be another way of modifying the solely vertical minor surface as demonstrated by the glasses shown in Figs. 9A – 9F of Omote.  This rationale for supporting a finding of obviousness, where one reference demonstrates that a particular configuration is suitable for a particular intended use, is considered appropriate under the guidelines set forth in MPEP 2144.07.
In the resulting coated glass article of Fujii, Omote, and Pakula, the siloxane coating layer would extend to cover the entirety of the minor surface, thereby reading on claims 10-12.
	
Concluding Remarks
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  U.S. 2018/0017713 A1 would render obvious at least claim 1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zheren Jim Yang whose telephone number is (571)272-6604.  The examiner can normally be reached on M-F 9:30-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on (571)270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.